DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on September 3, 2020.

Drawings
3.	The drawings were received on September 3, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-18 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claim 12, Martin et al (US 8,558,586) discloses a circuit (i.e. circuit of Figure 1), comprising: 
 	a rectifier circuit (Fig. 1, circuit of switches HSS and LSS), wherein the rectifier circuit (Fig. 1, circuit of switches HSS and LSS) includes: 
 	 	a high-side switching transistor (Fig. 1, switch HSS) coupled between an input node (Fig. 1, source terminal of switch HSS) and an output node (Fig. 1, drain terminal of switch HSS); and 

 	a bootstrap capacitor (Fig. 1, capacitor CBH) coupled between the bootstrap node (Fig. 1, shared node between capacitor CBH, terminal BH and circuit DRVH) and the input node (Fig. 1, source terminal of switch HSS); and
 	a boot charge circuit (Fig. 1, control circuit CC) configured to charge the bootstrap capacitor (Fig. 1, capacitor CBH) by supplying current to the bootstrap node (Fig. 1, shared node between capacitor CBH, terminal BH and circuit DRVH).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a rectifier circuit operable in a switching mode and in a reset mode, and wherein the boot charge circuit comprises: a first current path configured to selectively supply a first charging current to the bootstrap node, said first current path actuated in response to rectifier circuit operation in the switching mode; and a second current path configured to selectively supply a second charging current to the bootstrap node, said second current path actuated in response to rectifier circuit operation in the reset mode.

 	Therefore, regarding claims 1-11, the prior art fails to disclose or suggest the emboldened and italicized features below:

a rectifier circuit operable in a switching mode and in a reset mode, wherein the rectifier circuit includes: 
 	a high-side switching transistor coupled between an input node and an output node; and 
 	a high-side driver circuit configured to drive a control terminal of the high-side switching transistor, wherein the high-side driver circuit is powered between a bootstrap node and the input node; 
a bootstrap capacitor coupled between the bootstrap node and the input node; 
a boot charge circuit configured to charge the bootstrap capacitor by supplying current to the bootstrap node, wherein the boot charge circuit comprises:
 	a first current path configured to selectively supply a first charging current to the bootstrap node, said first current path actuated in response to rectifier circuit operation in the switching mode; and 
 	a second current path configured to selectively supply a second charging current to the bootstrap node, said second current path actuated in response to rectifier circuit operation in the reset mode.

Regarding claims 12-18, the prior art fails to disclose or suggest the emboldened and italicized features below:
A circuit, comprising: 
a high-side switching transistor coupled between a first node and a second node; 
a high-side driver circuit configured to drive a control terminal of the high-side switching transistor, wherein the high-side driver circuit is powered between a bootstrap node and the first node; 
a bootstrap capacitor coupled between the bootstrap node and the input node; 
a boot charge circuit configured to charge the bootstrap capacitor by supplying current to the bootstrap node, wherein the boot charge circuit comprises:
 	a first current path configured to selectively supply a first charging current to the bootstrap node, said first current path actuated when the high-side switching transistor is driven by the high-side driver circuit in a switching mode of operation; and 
 	a second current path configured to selectively supply a second charging current to the bootstrap node, said second current path actuated when the high-side switching transistor is driven by the high-side driver circuit in a reset mode of operation.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin et al (US 8,558,586) deals with a circuit arrangement for driving transistors in bridge circuits, Gong et al (US 2017/0324411) deals with a voltage converter integrated circuit with an integrated bootstrap capacitor, Caggegi et al (US 2017/0141775) deals with a driver circuit, corresponding integrated circuit and device, Ejury et al (US 2017/0126113) deals with a system and method for a switch driver, Chin et al (US 2017/0054369) deals with boost devices with active diodes and switch-mode converters thereof, Wilhelm (US 2005/0102128) deals with a bootstrap diode emulator with dynamic back-gate biasing, Draxelmayr et al (US 8,558,584) deals with a system and method for bootstrapping a switch driver, and Guedon (US 7,046,040) deals with a bootstrap driver.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838